Harrison, J.—
Application for writ of prohibition. The matters embraced herein are closely connected with those involved in State Investment and Insurance Co. v. Superior Court, ante, p. 135, just decided, and the facts therein stated need not be here repeated.
The petitioner herein, as attorney for certain creditors, filed in the superior court of the city and county of San Francisco their petition in involuntary insolvency against the State Investment and Insurance Company, a corporation. The hearing of the petition was set for the tenth day of June, 1893, in Department Ten of that court, before Hon. W. H. Levy, judge, and was continued from that date until July 14th. 'On the 13th of July an action was commenced in the same court by the People of the State against the State Investment *153and Insurance Company; and at its commencement the respondent herein, who presided over Department Four of that court, made an order “that until further order in the premises, said defendant corporation, its directors, agents, attorneys, and creditors, and each of them, and their agents, attorneys, and solicitors, and all others acting in aid or assistance of them, be and are hereby restrained from carrying on any litigation, and from interfering with or taking possession of any of the assets of said corporation.” When the hearing of the proceedings in insolvency came on before the court in Department Ten, on the 14th of July, the making of this order of injunction was brought to the attention of the court, and of the petitioner herein, but the petitioner disregarded the order and proceeded with the application in insolvency, and obtained from the court in the department in which those proceedings were pending an order adjudging the corporation to be an insolvent debtor. Upon an affidavit of these facts having been brought to the attention of the judge who had issued the order of injunction, he caused an order to be served upon the petitioner herein requiring him to show cause why he should not, on account of those facts, be adjudged guilty of contempt and punished therefor. The present application is to prohibit the respondent from hearing the said order to show cause, or taking any steps thereunder, upon the ground that in so doing the court is proceeding in excess of its jurisdiction. In the State Investment and Insurance Co. v. The Superior Court, we have held that, in the action brought by the people against the corporation for its dissolution, the statute has not conferred upon the court any authority to take charge or management of the effects of the said corporation; that it has no authority to appoint a receiver pendente lite, and that upon the entry of the judgment of dissolution its functions in the action are at an end; and that it has no authority to assume the distribution of the effects of the corporation and the winding up of its affairs. Under these principles it follows that *154the order of injunction issued by the court at the commencement of the proceedings for the dissolution of the corporation was without authority, and that the petitioner was not guilty of any contempt in disregarding the same. The subsequent order of the court requiring him to show cause why he should not be punished for violating this order is equally without authority; and it follows that his petition for a writ of prohibition must be granted; and it is so ordered.
McFarland, J., De Haven, J., Fitzgerald, J., and Beatty, C. J., concurred.